NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-30016

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00021-RMP-19

 v.
                                                MEMORANDUM*
COURTNEY D. VAUGHN,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Courtney D. Vaughn appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his third revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Vaughn contends that the above-Guidelines sentence is substantively



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
unreasonable because the district court placed too much emphasis on his poor

history on supervised release instead of focusing on his mitigating arguments

regarding his efforts to become a better father and his mental health issues. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The 24-month sentence is substantively reasonable in light of the 18

U.S.C. § 3583(e) sentencing factors and the totality of the circumstances, including

Vaughn’s repeated breaches of the district court’s trust and his refusal to avail

himself of opportunities presented by the court. See Gall, 552 U.S. at 51; United

States v. Simtob, 485 F.3d 1058, 1062 (9th Cir. 2007) (primary purpose of

revocation sentence is to sanction defendant’s breach of the court’s trust).

      AFFIRMED.




                                          2                                    20-30016